Title: Thurdsday, May 29th.
From: Adams, John
To: 


       The Governor negatived Otis, Sparhawk, Dexter, Saunders, Gerrish and Bowers, and made the two Houses a most nitrous, sulphureous Speech.
       What will be the Consequence?
       This morning in Hatch’s Office, Mr. Paxton came in. “This is the lazyest Town upon the Globe—poor, proud and lazy is the Character of this Town. They wont work. If the Neutrals were gone, there would be no body to throw the Water out of the long Boat in this Town.”
       Trowbridge told Stories about the Virtue of some Neutrals—their strict Justice, there Aversion to Prophaneness &c. Paxton said they were never drunk, never disorderly, never before a Magistrate &c. &c. &c. All this from Goffe and Paxton, was meant in favour of roman Catholic Religion and civil slavery I doubt not.
       Goffe said he had been reading the History of England, and he found that there had always arisen Men to defend Liberty, in the same manner, and from the same Principles, as they do here.
       He said further that for himself, he felt so happily after his Death, that he was pretty sure he had behaved well during his Lifetime. For himself, he was easy, but the poor Secretary is infirm; it will bear hard upon him. And for the Lieutenant Governor, now the Act is repeal’d, and considering how he has been used, instead of doing any Thing to make up his Loss, to leave him out of Council, and so to confirm in the Minds of the People a suspicion that he has been an Enemy to the Country, is very hard, for a Man who has behaved so well as he has.
      